Title: To George Washington from John Clark, 2 September 1791
From: Clark, John
To: Washington, George



Sir,
Borough of York [Pa.] September 2d 1791.

A few Days since, when I had the pleasure of seeing you at McAlisters Town, on your return from the Southward; I did not expect that I should have occasion to write you so soon; but my Friend Colonel Hartley, having informed me that he believed the Office of Auditor was vacant, by the refusal of Mr Smith, whom I had understood was appointed; I beg leave to propose myself a Candidate for that Office.
If my conduct as an Officer in the Military line, and while an Aid to the late Honbe Major General Greene, or as an Auditor of Accounts in the main Army, should have merited your esteem; I trust since my retirement, that my character in the line of my Profession, will add to it; and as to the former, I beg leave to refer you to a copy of a Letter you did me the honor (while lingering with a wound that I had received) to write the then

President of Congress; and for the later, either the Honble Judge Wilson, or Chief Justice McKean if necessary, will give you the fullest information. Should you vouchsafe to honor me with this appointment, every thing within the compass of my power shall be exerted to execute the Office, so as to merit your, and the public esteem. If I should be unfortunate in this application, perhaps there may e’er long, be a vacancy, that you may think me deserving off; and I beg leave to assure you, it will be agreeable to me, to do every thing in my power, that may tend to support a Government you have rendered so respectable by presiding over it. With Compliments and best wishes for your future health and happiness as well as that of your amiable Lady, I have the honor to be Sir, Yr Most Obdt Hble Servt

Jno. Clark

